—Order unanimously affirmed with costs. Memorandum: Because he supports two stepchildren and two children from his subsequent marriage, respondent sought a variance from the Child Support Standards Act guidelines. Family Court properly denied his petition. Having stipulated to the sufficiency of the financial information submitted to the Hearing Examiner, respondent cannot now contend that the Hearing Examiner
*1048improperly failed to consider debts that respondent did not list. Inasmuch as respondent did not contest the reasonableness of the amounts of attorney’s fees requested by petitioner, the court properly exercised its discretion in awarding petitioner attorney’s fees based upon her attorney’s affidavits and the financial circumstances of the parties as submitted by them to the Hearing Examiner (cf., Matter of Tripi v Faiello, 195 AD2d 958, 958-959, lv dismissed 82 NY2d 803; Cooper v Cooper, 179 AD2d 1035). (Appeal from Order of Erie County Family Court, O’Donnell, J.—Child Support.) Present—Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.